Name: Commission Regulation (EC) No 955/94 of 28 April 1994 amending Annexes I and II of Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin
 Type: Regulation
 Subject Matter: animal product;  health;  deterioration of the environment
 Date Published: nan

 No L 108/8 Official Journal of the European Communities 29 . 4. 94 COMMISSION REGULATION (EC) No 955/94 of 28 April 1994 amending Annexes I and II of Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2377/90 of 26 June 1990 laying down a Community procedure for the establishment of maximum residue limits of veteri ­ nary medicinal products in foodstuffs of animal origin ('), as last amended by Commission Regulation (EC) No 3426/93 (2), and in particular Articles 6, 7 and 8 thereof, Whereas, in the case of veterinary medicinal products intended for use in laying birds, lactating animals or honey bees, maximum residue limits must also be estab ­ lished for eggs, milk or honey ; Whereas tilmicosin should be inserted into Annex I to Regulation (EEC) No 2377/90 ; Whereas iodine and iodine compounds, sodium chlorite, lactic acid and melatonin should be inserted into Annex II to Regulation (EEC) No 2377/90 ; Whereas a period of 60 days should be allowed before the entry into force of this Regulation in order to allow Member States to make any adjustment which may be necessary to the authorizations to place the veterinary medicinal products concerned on the market which have been granted in accordance with Council Directive 8 1 /851 /EEC (3), as last amended by Directive 93/40/ EEC (4), to take account of the provisions of this Regula ­ tion ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee for the Adaptation to Technical Progress of the directives on the removal of technical barriers to trade in the veterinary medicinal products sector, Whereas, m accordance with Regulation (EEC) No 2377/90, maximum residue limits must be established progressively for all pharmacologically active substances which are used within the Community in veterinary medicinal products intended for administration to food ­ producing animals ; Whereas maximum residue limits should be established only after the examination within the Committee for Veterinary Medicinal Products of all the relevant informa ­ tion concerning the safety of residues of the substance concerned for the consumer of foodstuffs of animal origin and the impact of residues on the industrial processing of foodstuffs ; HAS ADOPTED THIS REGULATION :Whereas, in establishing maximum residue limits for resi ­ dues of veterinary medicinal products in foodstuffs of animal origin, it is necessary to specify the animal species in which residues may be present, the levels which may be present in each of the relevant meat tissues obtained from the treated animal (target tissue) and the nature of the residue which is relevant for the monitoring of resi ­ dues (marker residue) ; Article 1 Annexes I and II of Regulation (EEC) No 2377/90 are hereby amended as set out in the Annex hereto. Whereas, for the control of residues, as provided for in appropriate Community legislation, maximum residue limits should usually be established for the target tissues of liver or kidney ; whereas, however, the liver and kidney are frequendy removed from carcasses moving in interna ­ tional trade, and maximum residue limits should there ­ fore also always be established for muscle or fat tissues ; Article 2 This Regulation shall enter into force on the 60th day following its publication in the Official Journal of the Europan Communities. (  ) OJ No L 224, 18. 8 . 1990, p. 1 . 0 OJ No L 312, 15. 12. 1993, p . 15. 0 OJ No L 317, 6. 11 . 1981 , p. 1 . (4) OJ No L 214, 24. 8 . 1993, p. 31 . 29. 4. 94 Official Journal of the European Communities No L 108 /9 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 April 1994. For the Commission Martin BANGEMANN Member of the Commission ANNEX A. Annex I is modified as follows : under point 1.2 'Antibiotics', the following heading is added : '1.2.4. Macrolides Pharmacologically active substances) Marker residue Animal species MRLs Target tissues Other provisions 1.2.4.1 . Tilmicosin Tilmicosin Bovine 1 000 Hg/kg Liver, kidney 50 Hg/kg Muscle fat' B. Annex II is modified as follows : under point 1 . ' Inorganic chemicals , the following headings are added : Pharmacologically active substances(s) Animal species Other provisions ' 1.3 Iodine and iodine inorganic compounds including : All food producing species  Sodium and potassium  iodine  Sodium and potassium  iodate  Iodophors 1.4 Sodium chlorite Bovine For topical use only' Under point 2. 'Organic compounds', the following headings are added : Other provisionsAnimal species All food producing species Ovine Caprine All food producing species' Pharmacologically active substance(s) '2.5 Lactic acid 2.6 Melatonin 2.7 Iodine organic compounds  Iodoform  Polyvinylpyrrolidone  iodine